Citation Nr: 0930501	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to July 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

Bilateral hearing loss was not present in service or to a 
compensable level within one year of the veteran's discharge 
from service and is not etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in a September 2005 letter pursuant to 
the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised what 
the evidence must show to support the claim for service 
connection for hearing loss.  In addition, he was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  He was advised that the RO would obtain any 
VA records or other identified medical treatment records.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   In an April 2006 correspondence, VA 
advised the veteran of these criteria.

For the above reasons, the Board finds that the RO's notices 
in September 2005 and April 2006 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the timing of the notice, the September 2005 
letter was issued prior to the adjudication of the claim.  
The April 2006 letter was issued subsequent to the initial 
adjudication of the claim.  Here, however, there is no 
allegation by the veteran that he was somehow prejudiced by 
the timing of the notice.  Moreover, after issuing the 
letter, the RO readjudicated the claim.  The readjudication, 
which was most recently accomplished in June 2007, cured any 
timing concern.  See Mayfield v. Nicholson, 444 F.3d at 1334; 
Overton v. Nicholson, 20 Vet. App. at 437.  
 
The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  Moreover, the veteran was 
afforded a VA examination, as discussed in greater detail 
below.  The VA examination included a review of the veteran's 
service medical records and an audiological evaluation.  
Moreover, the examiner, a staff physician at the VA medical 
center rendered an opinion as to the likelihood that the 
veteran's current hearing loss disability was incurred during 
service.  Additionally, the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before RO personnel.  A transcript of that proceeding is of 
record.  It is important to note that the RO attempted but 
was unable to obtain Social Security disability determination 
records.  A response from the Social Security Administration 
indicated that it was unable to locate any records.  The RO 
prepared a formal finding concerning the unavailability of 
the Federal records and advised the veteran of its efforts to 
obtain the records in a November 2007 letter.  Based upon the 
RO's efforts to obtain these records, the Board finds that 
remanding the matter for additional attempts to obtain the 
Social Security Administration records would be futile.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See 38 C.F.R. § 3.303(a); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

In addition, where a veteran served 90 days or more, and an 
organic disease of the nervous system, such as hearing loss, 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The veteran alleges that he has a current hearing loss 
disability that is due to in-service exposure to heavy 
weapons fire or noise associated with service on a flight 
line.  During a hearing with RO personnel in April 2007, he 
stated that he loaded secret weapons onto B-52 aircraft and 
was continually exposed to airplane engine noise.  He 
reported that hearing protection was not provided.  He also 
described duties involving the test-firing of weapons and 
reported that they sometimes fired "2,000 rounds at a pop, 
twenty or thirty times a day."  He reported that he had 
minor discrepancies in his hearing during service and post-
service, but that he did not seek VA medical attention for 
the condition until 2000.   He reported no post-service noise 
exposure, although he admitted that he worked as a truck 
driver for 15 years.  

The Board has carefully considered the veteran's lay 
testimony, as well as the other relevant evidence of record.  
The Board finds, however, that the preponderance of the 
probative evidence is against the claim.  The veteran's 
official service treatment records do not document any 
complaints or treatment for a hearing loss disability during 
service.  Rather, they document normal 15/15 whispered and 
spoken voice hearing acuity during entrance onto active duty 
and normal 15/15 whispered and spoken voice hearing acuity 
during his separation examination on July 16, 1962.  A 
clinical evaluation of the ears conducted during the 
separation examination was also normal.  There is no 
persuasive evidence in the first year following discharge 
from service showing an organic disease of the nervous system 
to include hearing loss.  

Rather, the weight of the persuasive evidence supports a 
finding that the hearing loss disability was not manifested 
until many years following discharge from service.  Indeed, 
the supplied VA outpatient treatment records do not document 
clinical treatment for a hearing loss disability until 2001, 
more than 38 years following the veteran's discharge from 
active duty service.  This lengthy period without treatment 
is evidence that is more probative than the veteran's 
contentions made many years after the events in question and 
in the course of his claim for compensation.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the 
absence of contemporaneous evidence of treatment for a 
claimed disability for many years after service could serve 
as determinative evidence against the claim).  In addition, 
the recent statements made by the veteran indicating that 
hearing loss was incurred during service may be contradicted 
by earlier statements on VA claim forms or in VA outpatient 
treatment records in which he stated that he developed 
Meniere's syndrome in 1998 following a bout of Bell's palsy.  

Similarly, the initial VA outpatient treatment records in 
2001 do not document complaints of noise exposure during 
service.  Rather, they include the veteran's complaints of 
symptoms of Meniere's disorder due to Bell's palsy.  
Moreover, the only competent medical evidence as to the 
relationship between a current hearing loss disability and 
the veteran's military service is against the claim.  In this 
respect, the VA examiner in December 2005 opined that the 
hearing loss disability was not likely incurred during 
service since no hearing loss was noted during service or 
upon separation from service.  This opinion was made by a VA 
staff physician and was issued following a review of the 
veteran's service treatment records and a physical 
examination of the veteran.  

The Board acknowledges that the veteran did serve honorably 
in the United States Air Force with a military occupational 
specialty (MOS) of 46230, Apprentice Munitions Specialist.  
Thus, his military occupational history indicates that he was 
likely exposed to munitions and his statements regarding 
noise exposure during service would certainly be consistent 
with that MOS.  Nevertheless, even if he was exposed to 
acoustic trauma during service, the VA examiner found it 
significant that there was no hearing loss demonstrated 
during service or upon discharge from service.  As such, even 
considering the circumstances of the veteran's service, there 
remains insufficient evidence to warrant granting the claim.  

For these reasons, the claim for service connection for 
hearing loss must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


